Citation Nr: 0409616	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-16 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 
percent for right foot calluses or plantar warts.  

2.  Entitlement to an initial disability rating greater than 10 
percent for left foot calluses or plantar warts.

3.  Entitlement to an initial disability rating greater than 10 
percent for residuals of gunshot wound to the right thigh with 
cutaneous neuropathy.

4.  Entitlement to an initial disability rating greater than 10 
percent for residuals of gunshot wound to the left thigh with 
cutaneous neuropathy.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1973 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board notes that the veteran submitted a February 2002 notice 
of disagreement with the RO's November 2001 rating decision that 
denied service connection for diabetes mellitus with peripheral 
neuropathy.  The RO's June 2002 statement of the case included 
that service connection issue, as well as each of the increased 
rating issues listed above.  The VA Form 9, Appeal to Board of 
Veterans' Appeals, received in September 2002 did not state which 
issues the veteran was appealing or whether he was appealing all 
of the issues from the statement of the case.  See 38 C.F.R. § 
20.202 (2003) (if a statement of the case addressed several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues appealed).  However, the VA Form 
9 received in December 2002 specifically indicated that the 
veteran was appealing only the issues listed above.  Therefore, 
the Board finds that the appeal with respect to the claim for 
service connection for diabetes mellitus with peripheral 
neuropathy is not perfected and is accordingly not currently 
before the Board.  If the veteran wishes to reopen that claim, he 
is free to do so.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), was enacted during the course of the 
underlying claims process.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  Among other things, the law enhanced VA's 
duty to assist a claimant in developing facts pertinent to his 
claim.    

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
Specifically, VA is required to obtain the veteran's service 
medical records or other relevant service records held or 
maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When 
VA attempts to obtain records from a federal department or agency, 
the efforts to obtain those records must continue until the 
records are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b).

In this case, the veteran alleges that the service-connected right 
and left thigh wounds actually consist of through-and-through 
wounds, which would warrant a higher evaluation under the 
applicable rating criteria for muscle injury than the rating 
currently assigned under neurologic disability.  Available service 
medical records include a copy of a clinical record for an 
admission from February 5, 1975 to February 9, 1975.  The history 
provided indicates that, approximately one and one-half weeks 
before, the veteran sustained a gunshot wound to the thighs.  He 
was admitted to the hospital for several days for observation.  
The service medical records associated with the claims folder do 
not include records of treatment for this injury.  

Review of the claims folder reveals that the RO attempted to 
obtain these records, but received a negative response.  However, 
the Board observes that it is unable to discern whether the 
request was issued to the appropriate location.  Records of 
inpatient treatment while in service are sent to the National 
Personnel Records Center (NPRC) but kept in a separate file from 
the file containing other service medical records.  There is 
apparently a specific code used to request records of in-service 
inpatient treatment.  Given the import of the service medical 
records at issue, the Board finds is necessary to remand the claim 
to ensure that all proper avenues for securing these records have 
been pursued.   

In addition, VA's duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated by 
VA).  In his September 2000 claim and subsequent statements, the 
veteran indicated that he received relevant VA medical care at the 
VA Medical Center in New Orleans from 1997 to the present.  The 
claims folder contains VA medical records dated from July 2001 to 
September 2001 and from May 2002 to June 2002 only.  The Board 
acknowledges that the RO's initial search for VA medical records 
was negative.  However, the records later associated with the 
claims folder plainly suggest that additional records remain 
outstanding.  On remand, the RO should secure all VA medical 
records dated from 1997 to the present that are not already of 
record.   

Review of a VA outpatient treatment entry dated in May 2002 
reveals the notations that the veteran had recently been approved 
for disability due to neuropathic pain and that the veteran was 
unable to work.  These statements suggest the possibility that the 
veteran has sought disability benefits from the Social Security 
Administration.  On remand, the RO should investigate the matter 
and secure relevant records, if any.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996). 

Finally, the Board observes that the veteran's service-connected 
foot disability is currently evaluated by analogy to 38 C.F.R. § 
4.71a, Diagnostic Code (Code) 5284, other foot injuries, and 38 
C.F.R. § 4.118, Code 7819, benign skin neoplasms.  Review of the 
June 2002 statement of the case and the supplemental statements of 
the case dated in October 2002 and November 2003 discloses that 
the veteran has never been specifically apprised of the criteria 
for evaluating the disability under Code 7819.  In addition, 
during the pendency of the veteran's appeal, VA promulgated new 
regulations concerning the evaluation of skin disabilities, 
including those rated under Code 7819, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 
4).  There is no indication that the RO apprised the veteran of 
the change in the regulations, considered these amendments in 
evaluating the disability, or considered whether additional 
development, such as a new VA examination, is needed in order to 
do so.  The RO should address these concerns when readjudicating 
the claims on remand. 
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and determine whether he has 
applied for and/or been awarded disability benefits from the 
Social Security Administration.  If so, the RO should take the 
necessary steps to secure any disability determination rendered 
and associated records.  

2.  The RO should attempt to secure the veteran's records of 
inpatient treatment at Darnall Army Hospital in or about January 
1975.  The RO should ensure that the request for these records is 
issued under the appropriate request code and directed to the 
correct facility.  All attempts to secure these service medical 
records must be documented in the claims folder and comply with 
the VCAA.  

3.  The RO should attempt to secure the veteran's VA medical 
records from the VA Medical Center in New Orleans, dated from 1997 
to the present, which are not already of record.  

4.  After completing any additional necessary development, the RO 
should readjudicate each issue on appeal.  With respect to the 
right and left foot disabilities, the RO should consider the 
August 2002 amendments to 38 C.F.R. § 4.118, Code 7819, the 
diagnostic code under which the disability is, in part, currently 
rated by analogy.  If the disposition of any claim remains 
unfavorable, the RO should furnish the veteran and his 
representative a supplemental statement of the case and afford the 
applicable opportunity to respond.    

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

